Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Ford on January 26, 2022.

The application has been amended as follows: 

1. (Currently Amended) A system for delivering a therapeutic material to a target tissue of a patient, the system comprising: 
a first expandable balloon including an outer surface, the outer surface configured to contact the target tissue within a pelvic region of the patient; 
a second expandable balloon at least partially positioned within the first balloon and separately inflatable from the first balloon, the second balloon including an inner surface, an outer surface, and a plurality of micro-needles disposed on the outer surface of the second 
a proximal end;
a distal end; and
an inner lumen extending from the proximal end to the distal end; 
a main supply tube that extends into the second balloon having a first end; 
a first supply tube having a first end portion directly coupled to the first end of the main supply tube inside of the second balloon and a second end portion connected to at least one of the plurality of micro-needles; and
a second supply tube having a first end portion directly coupled to the first end of the main supply tube inside of the second balloon and a second end portion connected to at least one of the plurality of micro-needles, the first end portion of the second supply tube being disposed proximate the first end portion of the first supply tube, 
wherein expansion of the second balloon is configured to cause the plurality of micro-needles to penetrate through the outer surface of the first balloon after inflation of the first balloon.

37. (Currently Amended) A system for delivering a therapeutic material to a target tissue of a patient, the system comprising:Amendment and Response Under 37 CFR § 1.116Page 4 
Application No.: 13/554,176Docket No.: 0073-516001Filing Date: 7/20/2012a first expandable balloon including an outer surface, the outer surface configured to contact the target tissue within a pelvic region of the patient; 
a second expandable balloon at least partially positioned within the first balloon and separately inflatable from the first balloon, the second balloon including an inner surface, an 
a main supply tube that extends into the second balloon having a first end;
a first supply tube directly coupled to the first end of the main supply tube inside of the second balloon and a second supply tube directly coupled to the first end of the main supply tube inside of the second balloon, each of the first supply tube and the second supply tube being connected to at least one of the plurality of micro-needles, 
wherein expansion of the second balloon is configured to cause the plurality of micro-needles to penetrate through the outer surface of the first balloon after inflation of the first balloon.

44.	(Cancelled)
Reasons for Allowance
Claims 1, 7-9, 23-25, 37-43, and 45-48 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 37 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a system for delivering a therapeutic material to a target tissue of a patient comprising a second expandable balloon at least partially positioned within a first balloon and separately inflatable from the first balloon, a main supply tube that extends into the second balloon having a first end, a first supply tube directly coupled to the first end of the main supply tube and a second supply tube directly coupled to the first end of the main supply tube, each of the first supply tube and the second supply tube being connected to at least one of a plurality of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783